Citation Nr: 1145163	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1968 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2010 and August 2011, the Board remanded the claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the most recent brief dated on November 16, 2011, the Veteran's representative raised the issue of whether notice of the VA examination scheduled for December 14, 2010, for which the Veteran failed to report, was sent to his correct address.  The representative noted that the Veteran currently resides at [redacted], California.  The Board regrets having to remand this appeal again, but further clarification is needed to determine if the Veteran received proper notification for the VA examination scheduled on December 14, 2010.  

A Compensation and Pension examination inquiry record shows that the AMC requested a VA examination on November 10, 2010.  It includes two addresses for the Veteran.  The first address was listed as: [redacted], California 95370.  The second address was listed as: [redacted], California 95370.  These two addresses were listed because the address in the Veterans Benefits Administration (VBA) records differed from the address in the Veterans Health Administration (VHA) database.  A note was made to verify the correct address before mailing the examination notification letter.  The Veteran did not appear for the scheduled December 14, 2010 VA examination.

There is no documentation in the claims file of the notice of examination that was sent to the Veteran.  Normally, VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and there is a presumption of regularity in providing proper notification.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  However, in this instance the record is unclear as to whether the VA examination letter went to the proper address.  The Board finds that a copy of the notification letter is necessary to determine if the Veteran received proper notification for his VA examination scheduled on December 14, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the notification letter sent to the Veteran for the December 14, 2010 VA examination.

2.  Confirm the Veteran's current address.

3.  If it is unclear whether the notification letter was sent to the current address, schedule a VA psychological examination and send notice of the examination to both of the following addresses of record: [redacted], California 95370 and [redacted], California 95370.  Inform the Veteran that it is his duty to report and if he fails to show good cause for missing any scheduled examination, the claim will be adjudicated on the evidence of record.  38 C.F.R. § 3.655.

For any VA psychiatric examination conducted, the claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report. 

In affording the Veteran a VA examination, including psychological testing for PTSD, the examiner should determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has PTSD that is related to his claimed in-service stressor of receiving death threats due to his military occupational specialty of being a security policeman who investigated thefts and attended court martials.  

The examiner should also provide an opinion on whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than PTSD is related to service. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

4.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


